        Case 1:18-cv-01370-JEJ Document 66 Filed 02/14/20 Page 1 of 15




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                    ,:
                                     :
                          Plaintiff, :
                                     :        CIVIL ACTION
              v.                     :        DOCKET NO. 1:18-cv-1370
                                     :        The Honorable John E. Jones, III
JOSH SHAPIRO, et. al.,               :
                                     :        FILED UNDER SEAL
                       Defendants. :
                                     :
                                     :


                                        ORDER

      Now, this _____ day of _______________, 20__, upon consideration of

Defendant, Heather Adams, in her Official Capacity as District Attorney of

Lancaster County, Pennsylvania’s Motion to Dismiss Plaintiff’s Amended

Complaint pursuant to Fed. R. Civ. P. 12(b)(1), and any response thereto, it is hereby

ORDERED and DECREED that Defendant, Adams’ Motion is GRANTED.




                                                  ___________________________

                                                                 J.




                                          1
        Case 1:18-cv-01370-JEJ Document 66 Filed 02/14/20 Page 2 of 15




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                   , :
                                     :
                          Plaintiff, :
                                     :       CIVIL ACTION
              v.                     :       DOCKET NO. 1:18-cv-1370
                                     :       The Honorable John E. Jones, III
JOSH SHAPIRO, et. al.,               :
                                     :
                       Defendants. :         FILED UNDER SEAL
                                     :

  DEFENDANT HEATHER ADAMS, IN HER OFFICIAL CAPACITY AS
 DISTRICT ATTORNEY OF LANCASTER COUNTY, PENNSYLVANIA’S
    MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT
   PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(1)

      Defendant, Heather Adams, in her Official Capacity as District Attorney of

Lancaster County, Pennsylvania (hereinafter “Moving Defendant”), by and through

her counsel, MacMain, Connell & Leinhauser, LLC, respectfully requests this

Honorable Court grant her Motion to Dismiss Plaintiff’s Amended Complaint

pursuant to Fed. R. Civ. P. 12(b)(1) for lack of case or controversy and this matter

not being ripe for adjudication. The Supporting Brief of Moving Defendant’s

Motion to Dismiss is incorporated by reference as if fully set forth herein and

attached hereto.

      WHEREFORE, Defendant, Heather Adams, in her Official Capacity as

District Attorney of Lancaster County, Pennsylvania, respectfully requests This



                                         2
        Case 1:18-cv-01370-JEJ Document 66 Filed 02/14/20 Page 3 of 15




Honorable Court grant her Motion and dismiss Plaintiffs’ Amended Complaint

pursuant to Fed. R. Civ. P. 12(b)(1).




                                              MACMAIN, CONNELL &
                                              LEINHAUSER, LLC


Dated: February 13, 2020                By: /s/ David J. MacMain
                                             David J. MacMain
                                             Attorney I.D. No. 59320
                                             Matthew S. Polaha
                                             Attorney I.D. No. 320674
                                             433 W. Market Street, Suite 200
                                             West Chester, PA 19382
                                             Attorneys for Defendant
                                             Lancaster County District Attorney
                                             Heather Adams




                                          3
        Case 1:18-cv-01370-JEJ Document 66 Filed 02/14/20 Page 4 of 15




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                    , :
                                      :
                           Plaintiff, :
                                      :       CIVIL ACTION
               v.                     :       DOCKET NO. 1:18-cv-1370
                                      :       The Honorable John E. Jones, III
 JOSH SHAPIRO, et. al.,               :
                                      :
                        Defendants. :         FILED UNDER SEAL
                                      :

      BRIEF IN SUPPORT OF DEFENDANT, HEATHER ADAMS, IN HER
      OFFICIAL CAPACITY AS DISTRICT ATTORNEY OF LANCASTER
      COUNTY, PENNSYLVANIA’S MOTION TO DISMISS PLAINTIFF’S
     AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
                        PROCEDURE 12(b)(1)

       Defendant, Heather Adams, in her Official Capacity as District Attorney of

Lancaster County, Pennsylvania (hereinafter “Moving Defendant” or Defendant

Adams), by and through her counsel, MacMain, Connell & Leinhauser, LLC, moves

to dismiss Plaintiff’s Amended Complaint (Doc. No. 44) with prejudice pursuant to

Fed. R. Civ. P. 12(b)(1) and in support thereof, avers as follows:

I.     INTRODUCTION, SUMMARY OF FACTS, AND PROCEDURAL

POSTURE

       Plaintiff filed his Amended Complaint on or about January 7, 2020 against,

among others, Heather Adams, in her Official Capacity as District Attorney of

Lancaster County, Pennsylvania. See Doc. No. 44. Plaintiff seeks a declaration of

                                          4
        Case 1:18-cv-01370-JEJ Document 66 Filed 02/14/20 Page 5 of 15




unconstitutionality and permanent injunction against the enforcement of Section

17.2 of the Pennsylvania’s Educator Discipline Act (the “Act”). See Act of

December 12, 1873 (P.L. 397, No. 141), as amended December 18, 2013 (P.L.

1205, No. 120). As noted in the Amended Complaint, Plaintiff is a resident of

                                . See Doc. No. 44 at ¶1. Plaintiff was charged with

a violation of 18 Pa. C.S. 5511(a)(1)(i) on or about

      As a result, Plaintiff, who was employed as

received a letter on or about                 regarding an investigation into alleged



              The                 letter allegedly contained a notification to

Plaintiff that the investigation was confidential and sharing any information

regarding the investigation is a crime and may result in a conviction of a third

degree misdemeanor. See Doc. No. 1 at ¶¶18-19.

      Plaintiff claims the prohibitions under the Act violate his First Amendment

right to free speech. See Doc. No. 1 at ¶22-25. Plaintiff claims he desires to speak

about the investigation and results thereof within the confines of Franklin, Adams,

York, and Lancaster Counties, Pennsylvania. See Doc. No. 1 at ¶ 29. However,

Plaintiff allegedly fears possible future criminal prosecution under the Act if he

would speak publicly or privately about the investigation and expects no third-

party would communicate with him about the investigation because of its


                                          5
        Case 1:18-cv-01370-JEJ Document 66 Filed 02/14/20 Page 6 of 15




restrictions. See id. at ¶30. Therefore, Plaintiff challenges the Act, both facially

and as applied, seeking the Act be declared unconstitutional and permanently

enjoined.

      Plaintiff’s fear of possible future prosecution under the Act in Lancaster

County, Pennsylvania is unfounded. As articulated in the Amended Complaint,

Plaintiff is afraid that if he talks about the investigation with anyone, he could be

arrested and charged with a third degree misdemeanor as authorized under the Act.

However, Plaintiff, without further detail, has not articulated how and when

Defendant Adams enforced or even threatened to enforce the provisions of the Act.

Plaintiff simply seeks injunctive relief out of his fear of what may happen. Until

served with Plaintiff’s Amended Complaint on or about January 25, 2020, Moving

Defendant was completely unaware of Plaintiff, the allegations against him, and

his claimed fear of possible future prosecution in Lancaster County. Defendant

Adams has no intent to prosecute Plaintiff under the Act. Further, she has no

interest in his allegations as articulated in the Amended Complaint. Accordingly,

Plaintiff’s Complaint must be dismissed for lack jurisdiction pursuant to Fed. R.

Civ. P. 12(b)(1).

II.   STATEMEN OF QUESTIONS INVOLVED

      A.     Should Plaintiff’s Amended Complaint be dismissed pursuant to
             Fed. R. Civ. P. 12(b)(1) for lack of case or controversy?

             Suggested Answer: Yes.
                                           6
         Case 1:18-cv-01370-JEJ Document 66 Filed 02/14/20 Page 7 of 15




       B.      Should Plaintiff’s Amended Complaint be dismissed pursuant to
               Fed. R. Civ. P. 12(b)(1) because the matter is not ripe for judicial
               determination?

               Suggested Answer: Yes.

III.   LEGAL STANDARD

       Pursuant to the Federal Rules of Civil Procedure, a party may assert a

defense by Motion challenging a pleading for lack of subject matter jurisdiction.

See Fed R. Civ. P. 12(b)(1). With regard to Motions under Rule 12(b)(1), it has

been stated:

               Motions under 12(b)(1) may take one of two forms. A
               “facial attack” assumes the veracity of the allegations in
               the complaint but argues that the pleadings fail to present
               an action within the court's jurisdiction. The court should
               grant such a motion only if it appears with certainty that
               assertion of jurisdiction would be improper. If the
               complaint is merely deficient as pleaded, the court should
               grant leave to amend before dismissal with prejudice. In
               contrast, a "factual" attack argues that, although the
               pleadings facially satisfy jurisdictional prerequisites, one
               or more of the allegations is untrue, rendering
               the controversy outside of the court's jurisdiction. In such
               circumstances, the court is both authorized and required to
               evaluate the merits of the disputed allegations because "the
               trial court's . . . very power to hear the case is at issue.

Bituminous Cas. Corp. v. John W. Gleim, Jr., Inc., No. 1:07-CV-2287, 2008 U.S.

Dist. LEXIS 51363, at *2-4 (M.D. Pa. July 1, 2008) (internal citations omitted).

“A challenge that raises the issue of justiciability . . . implicates the subject matter

jurisdiction of a federal district court . . . [t]herefore, a motion to dismiss . . . is


                                              7
        Case 1:18-cv-01370-JEJ Document 66 Filed 02/14/20 Page 8 of 15




properly brought under Rule 12(b)(1). Lewis v. Rendell, 501 F. Supp. 2d 671, 678

(E.D. Pa. 2007); see also Democracy Rising PA v. Celluci, 603 F. Supp. 2d 780,

788 (M.D. Pa. 2009) (analyzing justiciability claims under Fed. R. Civ. P.

12(b)(1)).

III.   LEGAL ARGUMENT

       A.    No Case or Controversy Against District Attorney Adams

       Plaintiff is required, but has failed to show, a threat of prosecution under the

Act. “Where the plaintiff seeks a declaratory judgment with respect to the

constitutionality of a state statute . . . there must be a real and immediate threat of

enforcement against the plaintiff.” Lewis v. Rendell, 501 F. Supp. 2d 671, 680-81

(E.D. Pa. 2007) (citing Salvation Army v. Dep't of Comm. Affairs of State of N.J.,

919 F.2d 183, 192 (3d Cir. 1990)). The Lewis Court further provided:

             General authority to enforce the laws of the state is not
             sufficient to make government officials the proper parties
             to litigation challenging the law. . . . [P]laintiffs
             challenging the validity of a state statute may bring suit
             against the official who is charged with the statute's
             enforcement only if the official has either enforced, or
             threatened to enforce, the statute against the plaintiffs.”
             Id. If a complaint fails to allege . . . that defendant state
             officers have ever taken or threatened to take any
             action with respect to a state statute then there is . . . no
             case or controversy. . . .

Lewis v. Rendell, 501 F. Supp. 2d 671, 680-81 (E.D. Pa. 2007) (citing 1st Westco

Corp. v. School Dist., 6 F.3d 108, 116 (3d Cir. 1993) and Rode v. Dellarciprete, 845


                                            8
        Case 1:18-cv-01370-JEJ Document 66 Filed 02/14/20 Page 9 of 15




F.2d 1195, 1209 n.9 (3d Cir. 1988)) (emphasis added) (internal quotation marks

and citations omitted).

      In this case, Plaintiff has failed to allege that Defendant Adams has

threatened to take or has taken any action to enforce the Act. In his Amended

Complaint, Plaintiff asserts that he desires to speak both publicly and privately

about the investigation under the Act in Lancaster County. See Doc. No. 1 at ¶29.

However, Plaintiff is allegedly afraid to do so out of fear of future prosecution.

See id. at ¶30. Despite this fear, Defendant Adams has not taken, nor does she

intend to take any action to prosecute Plaintiff under the Act. Furthermore,

Defendant Adams does not know Plaintiff. Defendant Adams was not aware

Plaintiff was subject to an investigation under the Act which allegedly makes him

subject to potential prosecution. Since Defendant Adams does not know Plaintiff

or that he was subject to potential prosecution under the Act, Defendant Adams has

not taken, nor will she threaten to take, any prosecutorial action against Plaintiff.

Since Defendant Adams has not taken, nor will she threaten to take, or actually

take any prosecutorial action against Plaintiff under the Act, there can be no case

or controversy. Therefore, This Honorable Court lacks subject matter jurisdiction.

      B.     This Matter is Not Ripe for Judicial Review

      The following test has been applied to cases involving ripeness challenges.

This test has been utilized to determine if a case is ripe for judicial review.


                                           9
        Case 1:18-cv-01370-JEJ Document 66 Filed 02/14/20 Page 10 of 15




Specifically, the Courts analyze: “1) whether the parties' interests are sufficiently

adverse; 2) whether the court can issue a conclusive ruling in light of potentially

evolving factual developments; and 3) whether the decision will render practical

help to the parties.” Peachlum v. City of York, 333 F.3d 429, 435 (3d Cir. 2003).

Although facial challenges have a relaxed ripeness standard, “in cases involving

fundamental rights, even the remotest threat of prosecution, such as the absence of

a promise not to prosecute, has supported a holding of ripeness where the issues in

the case were "predominantly legal" and did not require additional factual

development.” Peachlum v. City of York, 333 F.3d 429, 434-355 (3d Cir. 2003).

      The first step of the Peachlum test requires the “the parties’ interests are

sufficiently adverse.” “For there to be an actual controversy the defendant must be

so situated that the parties have adverse legal interests. Step-Saver Data Sys., Inc.

v. Wyse Tech., 912 F.2d 643, 648 (3d Cir. 1990). At this time, Defendant Adams is

not so situated as to have a legal interest adverse to the Plaintiff. Defendant Adams

has no legal interest adverse to Plaintiff,

         Furthermore, Defendant Adams was not aware of Plaintiff’s alleged issues

until being served his Amended Complaint. Furthermore, Defendant Adams has no

intent to prosecute Plaintiff under the Act. Therefore, Defendant Adams interests

cannot be said to be adverse to Plaintiff’s interests.




                                              10
        Case 1:18-cv-01370-JEJ Document 66 Filed 02/14/20 Page 11 of 15




      Applying the second the second step of the Peachlum test addresses the

ability of the Court to issue a conclusive ruling. “Any contest must be based on a

real and substantial controversy admitting of specific relief through a decree of a

conclusive character, as distinguished from an opinion advising what the law

would be upon a hypothetical state of facts.” Id. at 649 (3d Cir. 1990). Here,

Plaintiff’s claims are based on a hypothetical state of facts. Plaintiff posits his first

hypothetical where he desires to speak publicly and privately about the

investigation but is afraid to do so out of fear of prosecution in Lancaster County.

Plaintiff’s second hypothetical addresses his expectation that no third party will

speak to him because of the Act’s restrictions. Plaintiff’s hypotheticals are far too

attenuated to allow the Court to issue a conclusive ruling. As stated previously,

Defendant Adams was completely unaware of Plaintiff and this litigation until

served with the Amended Complaint on or about January 25, 2020. Now that she

is aware of Plaintiff’s fears, Defendant Adams does not intend to prosecute

Plaintiff. Therefore, Plaintiff’s fears and expectation are unfounded as the

Defendant cannot prosecute cases that are not known to her.

      The third and final step of the Peachlum test addresses “utility.” “The utility

inquiry . . . goes not to whether the legal rights will be clarified, but to whether the

parties' plans of actions are likely to be affected by a declaratory judgment.” Step-

Saver Data Sys., Inc. v. Wyse Tech., 912 F.2d 643, 649 n.9 (3d Cir. 1990).


                                           11
        Case 1:18-cv-01370-JEJ Document 66 Filed 02/14/20 Page 12 of 15




Defendant Adams has no plan of action against Plaintiff. Furthermore, Defendant

has no interest in prosecuting any future violations of the Act by Plaintiff.

      Accordingly, the above analysis of the three-part test in Peachlum favors

finding that this matter is not ripe for judicial determination. Since this matter is

not ripe, This Honorable Court should find that Plaintiff’s Amended Complaint

must be dismissed for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P.

12(b)(1).

IV.   CONCLUSION

      For the reasons set forth in detail above, Defendant, District Attorney

Heather Adams, respectfully request This Honorable Court dismiss Plaintiff’s

Complaint pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter

jurisdiction.

                                               Respectfully submitted,

                                               MACMAIN, CONNELL &
                                               LEINHAUSER, LLC


Dated: February 13, 2020                By: /s/ David J. MacMain
                                             David J. MacMain
                                             Attorney I.D. No. 59320
                                             Matthew S. Polaha
                                             Attorney I.D. No. 320674
                                             433 W. Market Street, Suite 200
                                             West Chester, PA 19382
                                             Attorneys for Defendant
                                             Lancaster County District Attorney
                                             Heather Adams
                                          12
       Case 1:18-cv-01370-JEJ Document 66 Filed 02/14/20 Page 13 of 15




       CERTIFICATE OF CONCURRANCE/NON-CONCURRANCE

      I, David J. MacMain, Esquire, do hereby certify that I contacted counsel for

Plaintiff who does not concur with the foregoing Motion to Dismiss Plaintiff’s

Amended Complaint. Counsel for Defendants, Shapiro, Fogal, and Sunday concur

with this Motion.



                                             MACMAIN, CONNELL &
                                             LEINHAUSER, LLC


Dated: February 13, 2020              By: /s/ David J. MacMain
                                           David J. MacMain
                                           Attorney I.D. No. 59320
                                           Matthew S. Polaha
                                           Attorney I.D. No. 320674
                                           433 W. Market Street, Suite 200
                                           West Chester, PA 19382
                                           Attorneys for Defendant
                                           Lancaster County District Attorney
                                           Heather Adams




                                        13
       Case 1:18-cv-01370-JEJ Document 66 Filed 02/14/20 Page 14 of 15




                          CERTIFICATE OF SERVICE

      I, David J. MacMain, Esquire, hereby certify that on this 13th day of

February, 2020, a copy of the foregoing Defendant Heather Adams, in her official

capacity as District Attorney of Lancaster County, Pennsylvania’s Motion to

Dismiss Plaintiffs’ Complaint Pursuant to Federal Rule Of Civil Procedure

12(b)(1) and Supporting Brief were served upon the following, entered counsel, via

USPS First Class Mail:

                                 Aaron D. Martin
                              3401 North Front Street
                                  P.O. Box 5950
                               Harrisburg, PA 17110
                              Attorneys for Plaintiffs

                                   Keli M. Neary
                         Executive Deputy Attorney General
                           Office of the Attorney General
                           Strawberry Square, 15th Floor
                               Harrisburg, PA 17120
                                  Ph. 717-783-2034
                               Attorney for Defendant
                                    Josh Shapiro

                              Frank J. Lavery, Esquire
                                   Lavery Law
                            225 Market Street, Suite 304
                                  P.O. Box 1245
                               Harrisburg, PA 17108
                              Attorney for Defendant
                                  Matthew Fogal




                                        14
       Case 1:18-cv-01370-JEJ Document 66 Filed 02/14/20 Page 15 of 15




                                 Sean Summers
                           Summers Nagy Law Offices
                              35 South Duke Street
                                 York, PA 17401
                             Attorney for Defendant
                                David W. Sunday

                                 Molly R. Mudd
                             Adams County Solictor
                              117 Baltimore Street
                             Gettysburg, PA 17325
                             Attorney for Defendant
                                  Brian Sinnett




                                           MACMAIN, CONNELL &
                                           LEINHAUSER, LLC


Dated: February 13, 2020            By: /s/ David J. MacMain
                                         David J. MacMain
                                         Attorney I.D. No. 59320
                                         Matthew S. Polaha
                                         Attorney I.D. No. 320674
                                         433 W. Market Street, Suite 200
                                         West Chester, PA 19382
                                         Attorneys for Defendant
                                         Lancaster County District Attorney
                                         Heather Adams




                                      15
